EXHIBIT 12 NORTHWEST NATURAL GAS COMPANY Computation of Ratio of Earnings to Fixed Charges January 1, 2005 – September 30, 2010 (Thousands, except ratio of earnings to fixed charges) (Unaudited) 12 Months Nine Months(1) Ended Ended Year Ended December 31, Sept. 30, Sept. 30, Fixed Charges, as defined: Interest on Long-Term Debt $ Other Interest Amortization of Debt Discount and Expense Interest Portion of Rentals Total Fixed Charges, as defined $ Earnings, as defined: Net Income $ Taxes on Income Fixed Charges, as above Total Earnings, as defined $ Ratio of Earnings to Fixed Charges A significant part of the business of NW Natural is of a seasonal nature; therefore, the ratios of earnings to fixed charges for the interim periods are not necessarily indicative of the results for a full year.
